Citation Nr: 1437203	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus (DM).  

3.  Entitlement to service connection for glaucoma, as secondary to DM.  

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to DM or hypertension.  

5.  Entitlement to service connection for left leg pain, as secondary to stroke or DM.  

6.  Entitlement to service connection for a speech impediment, as secondary to stroke or DM.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2009 by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board must determine on its own whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for hypertension and DM.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  A January 1998 rating decision denied reopening the Veteran's claim of service connection for hypertension.  The Veteran did not appeal this decision.  

2.  The evidence added to the record since the January 1998 rating decision regarding the Veteran's claim for hypertension is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is cumulative or redundant of evidence of record in January 1998, and otherwise does not raise a reasonable possibility of substantiating the claim.  

3.  A November 2002 rating decision denied the Veteran's claim of service connection for DM.  The Veteran did not appeal this decision.  

4.  The evidence added to the record since the November 2002 rating decision regarding the Veteran's claim for DM is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for DM, is cumulative or redundant of evidence of record prior to November 2002, and otherwise does not raise a reasonable possibility of substantiating the claim.  

5.  The Veteran's glaucoma was not incurred during service, and the evidence of record is against a finding that glaucoma is related to any disease or injury incurred in or aggravated by service.  

6.  The Veteran's stroke was not incurred during active service and is not etiologically related to his service or to any disease or injury incurred in or aggravated by service.  

7.  The evidence of record is against a finding that left leg pain is related to any disease or injury incurred in or aggravated by service.  

8.  The evidence of record is against a finding that a speech impediment is related to any disease or injury incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  The November 2002 rating decision denying service connection for DM is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for DM.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

5.  The criteria for service connection for glaucoma have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for a stroke, to include as secondary to DM, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

7.  The criteria for service connection for left leg pain as secondary to a stroke and DM have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

8.  The criteria for service connection for a speech impediment as secondary to a stroke and DM have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in January 2009.  Additionally, the January 2009 letter informed the Veteran as to the reason hypertension and DM claims were previously denied.  See Kent, supra.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  

The Board acknowledges that the Veteran was not provided with VA examinations for his hypertension and DM.  However, to the extent that these claims involve an attempt to reopen a previously disallowed claim, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board observes that the Veteran has been asked to provide VA with specific details, to include evidence showing that his claimed disabilities were caused by his service.  As will be discussed in greater detail below, the Veteran has not provided new and material evidence that his hypertension or DM were caused by his service.  

The Board notes that the Veteran was not provided with VA examinations and nexus opinions with regard to his claims for glaucoma claimed as secondary to his DM, stroke to include as secondary to his DM, left leg pain secondary to his stroke or a speech impediment secondary to his stroke.  Under 38 C.F.R. §3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. §3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran has suffered an event, injury or disease in service causing his stroke.  Moreover, as indicated above, the Board finds that new and material evidence has not been submitted to reopen the Veteran's previously denied claims of DM and hypertension.  Further, with regard to his glaucoma, he has only claimed this disability as secondary to his DM, which is not service-connected.  He has also claimed his left leg pain and speech impediment only as secondary to his stroke and DM, neither of which are service-connected.  Thus, as he is not service connected for either DM, hypertension, or a stroke with residuals, the Board finds that obtaining VA examinations for his claims of service connection for glaucoma, left leg pain, and a speech impediment are not necessary.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf. Accordingly, the Board will proceed to a decision.

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection. Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. 

Additionally, the Veteran may be competent on the issue of etiology in some circumstances.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility. 

The Board must assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

New and Material Evidence for Hypertension and DM

The Board notes that because the issues of whether new and material evidence has been submitted to reopen the claims of hypertension and DM involve the application of the same law, the Board will address them together.  

Regarding his hypertension, the Veteran's claim for entitlement to service connection for hypertension was originally denied in May 1973.  His claim to reopen entitlement to service connection for hypertension was denied in January 1998 on the basis that he had not submitted new and material evidence showing that the condition was incurred in or aggravated by his service.  The Veteran did not appeal this decision, and it therefore became final.  

Prior to the RO's January 1998 denial, the evidence of record included private physicians reports submitted by the Veteran for the period from July 2, 1984 to July 14, 1987, a report from Dr. H. received on July 1994, a report from Dr. S.H. receiving on July 1994, outpatient treatment reports from the VA medical center in Memphis from December 1991 to March 1993, outpatient treatment reports from the VA medical center in Jackson, a report from Pembroke Pines Hospital, Florida, reports from St. Luke Hospital in Denver, Colorado and outpatient treatment reports from the VA medical center in Memphis, Tennessee from September 1995 to September 1997.  Additionally, the Veteran's service treatment records (STRs) were associated with the claims file.  

Regarding his DM, the Board notes that the Veteran's claim of entitlement to service connection for DM was denied in November 2002 on the basis that there was no record of treatment or diagnosis of DM during service, nor was there evidence of DM to a compensable degree within one year of the Veteran's discharge from service.  The Veteran did not appeal this decision, and it therefore became final.  

Prior to the Veteran's November 2002 denial for DM, the evidence of record included STRs, outpatient treatment reports from the VA medical center in Memphis, response for treatment records from Dr. S., stating that the Veteran's records were no longer active as they were outside the 10 year filing limit and treatment reports from Dr. B. from January 2000 to April 2002.  

In September 2008 the Veteran submitted the current claim for reopening his claims for hypertension and DM.  The RO thereafter denied reopening the claims in a March 2009 rating decision.  After reviewing the record, the Board finds that new and material evidence has not been submitted to reopen the claims for the Veteran's hypertension and DM.  Specifically, the Veteran has not submitted any material evidence indicating a nexus between his DM or hypertension and active service or evidence of service incurrence of either DM or hypertension.  

The Board takes note of the Veteran's submission of treatment reports from Dr. B. showing treatment for hypertension and treatment reports from the VA medical center in Memphis showing treatment from 1991 to the present.  However, these records are cumulative and redundant of information that was before the adjudicator at the time of the prior decision as they merely establish the existence of a current disability post-service.  They do not provide evidence of an in-service disease or injury showing that the Veteran's hypertension is related to service or was incurred in service.  The Board further takes note of the Veteran's submission of outpatient and private records showing he was diagnosed with DM in 1985.  However, these also do not show that the Veteran suffered any in-service incurrence of DM, or that DM manifested within one year of his discharge.  

 In short, there is no competent evidence that the Veteran's hypertension or DM were caused by his service or incurred in service.  New and material evidence has not been received, and the Veteran's claims of entitlement to service connection for hypertension and DM may not be reopened.  The benefits sought on appeal remain denied.  

Service Connection for Glaucoma as Secondary to DM

Regarding the Veteran's claim for benefits due to glaucoma, the Board acknowledges the Veteran's assertions that his glaucoma is secondary to his DM.  However, given that the Veteran is not service connected for his DM, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a) (2013).  

The Veteran has specifically raised the matter of his entitlement to service connection for glaucoma solely on a secondary basis.  See the Veteran's statement dated September 2008.  There is nothing in the Veteran's presentation, or elsewhere in the record, which leads the Board to believe that service connection on a direct basis is contemplated.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court concluded that the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion.  While the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process, the Board is not required to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision.  The Board finds that a theory of entitlement to service connection for glaucoma on a direct basis has not been raised by the record or the Veteran. Thus, the Board will consider the Veteran's claim only on a secondary service connection basis and not on a direct service connection basis.  Thus, service connection for glaucoma on a secondary basis is not warranted, and the Veteran's claim must be denied.

Service Connection for Residuals of a Stroke, Left Leg Pain Secondary to Stroke and DM and a Speech Impediment Secondary to Stroke and DM

The Board notes that because the issues of entitlement to service connection for residuals of a stroke, left leg pain secondary to a stroke and a speech impediment secondary to a stroke involve the application of the same facts to similar law, the Board will address them together.  

In a September 2008 claim the Veteran asserted that the stroke he incurred in 2007 was related to his active service from 1968 to 1970.  The Board notes that the Veteran's representative has raised the issue of entitlement to secondary service connection for his stroke, as due to the Veteran's DM.  However, as the Veteran is not service connected for his DM, service connection for his stroke on a secondary basis is not warranted.  38 C.F.R. § 3.310(a) (2013).  

The evidence shows that the Veteran was noted to have had a stroke in 2007.  Therefore, the Veteran has a current disability and the first element of Shedden is satisfied.  

However, turning to the second element of Shedden, the Veteran's service medical history is absent for mention of known symptoms or diagnosis of a stroke during service.  This is where the Veteran's claim fails.  The record does not include any evidence, lay or medical, suggesting that his disability arose during service or as a result of an event in service.  Service treatment records are entirely silent for any complaints, findings or treatment for a stroke.  The Board notes that the Veteran's separation examination in March 1970 noted that he was in normal health.  To the extent that the Veteran is asserting that his stroke in 2007 is related to his hypertension, as with his DM, the Board notes that the Veteran is not service-connected for hypertension, thus, entitlement to service connection for a stroke and its residuals on a secondary basis is not warranted. 38 C.F.R. § 3.310(a) (2013).  See Robinson, supra. Therefore, the Veteran's claim for service connection for a stroke and its residuals must be denied.  

In conclusion, after careful review of the medical and lay evidence of record and the pertinent laws and regulations, the Board finds that there is no competent evidence of the Veteran's stroke in 2007 having its onset in service. Further, there is no competent evidence of a link between the Veteran's stroke in 2007 and his active service, as the diagnosis and etiology of a stroke is beyond lay knowledge, and requires medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Accordingly, service connection for a stroke and its residuals must be denied.

Regarding the Veteran's claim for benefits due to left leg pain and a speech impediment as secondary to his stroke or his DM, the Board acknowledges the Veteran's assertions that his disabilities are secondary to his stroke or his DM.  However, given that the Veteran is not service connected for a stroke or any residuals of his stroke, nor is he service-connected for DM, service connection for left leg pain and a speech impediment on a secondary basis is not warranted and the Veteran's claims are denied.  38 C.F.R. § 3.310(a) (2013).  See Robinson, supra. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having not been received, the previously denied claim of service connection for hypertension is not reopened, and the appeal is denied.  

New and material evidence having not been received, the previously denied claim of service connection for DM is not reopened, and the appeal is denied.  

Entitlement to service connection for glaucoma, as secondary to DM, is denied. 

Entitlement to service connection for residuals of a stroke, to include as secondary to DM or hypertension, is denied.  

Entitlement to service connection for left leg pain, as secondary to residuals of a stroke or DM, is denied. 

Entitlement to service connection for a speech impediment, as secondary to residuals of a stroke or DM, is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


